DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS dated 07/09/2019 has been acknowledged. 
	Drawings	
Drawings dated 07/09/2019 have been acknowledged and accepted.

Election/Restrictions
Applicant’s election of species VI, Fig. 2 without traverse in the reply filed on 11/13/2020 is acknowledged. Applicant has withdrawn claims 5-8 & 13 directed to non-elected species. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4 & 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tu et al. (US 2011/0156188 A1) (hereinafter called Tu).
Regarding claim 1, Tu discloses,


    PNG
    media_image1.png
    516
    710
    media_image1.png
    Greyscale

An image sensor package (Fig. 6C) comprising: a substrate (20, para [0050]); an image sensor die (30, para [0034]) coupled to the substrate, the image sensor die including an active area (sensitization area 321, para [0035]); a transparent member (transparent lid 40, para [0047]) including a first surface (top surface of 40) and a second surface (bottom surface of 40), the second surface of the transparent member being coupled to the image sensor die via one or more dam members (“Dam member” as annotated in Fig. 6C above which dams encapsulant 50) such that an empty space (air cavity 34, para [0036]) exists between the active area of the image sensor die and the second surface of the transparent member (as seen in Fig. 6C above); and a light blocking member (light-blocking layer 97, para [0046]) coupled to or defined by the transparent member.

Regarding claim 2, Tu discloses the image sensor package of claim 1 and further discloses, wherein the light blocking member includes a non-transparent material configured to block light (inherent material of 97 is inherently non-transparent to light since 97 is a light-blocking layer, para [0046]).

Regarding claim 4, Tu discloses the image sensor package of claim 1 and further disclose, wherein the light blocking member includes a non-transparent layer (inherent material layer of 97 is inherently non-transparent to light since 97 is light-blocking layer, para [0046]) coupled to the first surface of the transparent member (97 is coupled to the first surface i.e. top surface of 40 as seen in Fig. 6C above).

Regarding claim 9, Tu discloses the image sensor package of claim 1 and further discloses, further comprising: one or more bond wires (33, para [0044]) connected to the substrate and the image sensor die (as seen in Fig. 6C above); and an encapsulation material (encapsulant 50, para [0044]) that encapsulates the one or more bond wires (as seen in Fig. 6C). 

Claims 1, 10-11 & 15-16 & 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tu et al. (US 2011/0156187 A1) (hereinafter called Tu’187).

Regarding claim 1, Tu’187 Discloses, 

    PNG
    media_image2.png
    481
    716
    media_image2.png
    Greyscale

An image sensor package (Fig. 11B as annotated above) comprising: a substrate (as shown); an image sensor die (as shown in Fig. 11B above /analogous to CMOS image sensor chip 20, para [0033]) coupled to the substrate, the image sensor die including an active area (sensitization area 221, para [0038]); a transparent member (as shown in Fig. 11B above/analogous to transparent-lid 33, Fig. 4, para [0040]) including a first surface (top surface of the transparent member as shown) and a second surface (bottom surface of the transparent member as shown), the second surface of the transparent member being coupled to the image sensor die via one or more dam members (see “dam member” as annotated on right side of Fig. 11B above which dams encapsulant 50) such that an empty space (see “empty space” as annotated in Fig. 11B above, analogous to air cavity para [0011]) exists between the active area of the image sensor die and the second surface of the transparent member (as seen, para [0011]); and a light blocking member (see “light blocking member”  as annotated on left side of Fig. 11B  above which inherently blocks light to escape to other area of the image sensor die) coupled to or defined by the transparent member (“light blocking member” is coupled to the “transparent member” as seen in Fig. 11B above).

Regarding claim 10, Tu’187 discloses the image sensor package of claim 11 and further discloses, wherein the light blocking member is coupled to a portion the encapsulation material (as seen the “light blocking member” is coupled to 50).

Regarding claims 11, Tu’187 discloses,

    PNG
    media_image2.png
    481
    716
    media_image2.png
    Greyscale

An image sensor package (Fig. 11B as annotated above) comprising: a substrate (as shown) ; an image sensor die (as shown in Fig. 11B above /analogous to CMOS image sensor chip 20, para [0033]) coupled to the substrate, the image sensor die including an active area (sensitization area 221, para [0038]); a transparent member (as shown in Fig. 11B above/analogous to transparent-lid 33, Fig. 4, para [0040]) including a first surface (top surface of the transparent member as shown) and a second surface (bottom surface of the transparent member as shown), the second surface of the transparent member being coupled to the image sensor die via one or more dam members (see “dam member” as annotated on right side of Fig. 11B above which dams encapsulant 50) such that an empty space (see “empty space” as annotated in Fig. 11B above, analogous to air cavity para [0011]) exists between the active area of the image sensor die and the second surface of the transparent member (as seen, para [0011]) ; AMENDMENT AND RESPONSEPage 4Filed:07/25/2019Docket No.: ONS03145(B)USat least one bond wire (as shown in Fig. 11B above) connected to the substrate and the image sensor die; an encapsulation material (50, para [0037]) that encapsulates the at least one bond wire and a light blocking member (annotated as “light blocking member” in Fig. 11B above   OR Including 80 & 90) coupled to at least one of the first surface of the transparent member or the second surface of the transparent member( “light blocking member” analogous to the “dam member” as annotated in FIG. 11B above is  coupled to the “second surface” as seen in Fig. 11B above OR  alternatively considering 90 as light blocking member which is coupled to the first surface via 80).

Regarding claim 15, Tu’187 discloses the image sensor package of claim 11 and further discloses, wherein the light blocking member is coupled to a portion of the encapsulation material (as seen in  Fig. 11B above, the “light blocking member” as annotated is coupled to 50).

Regarding claim 16, Tu’187 discloses the image sensor package of claim 11 and further disclose, wherein the encapsulation material includes a molding compound (50 is formed by molding, para [0037), and therefore inherently a mold compound).

Regarding claim 18, Tu’187 discloses the image sensor package of claim 11 and further disclose, wherein the image sensor die includes a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) (para [0033], 20 may be CMOS image sensor chip).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. and further in view of Sugimoto et al. (US Patent 5,981,048).

Regarding claims 3, Tu discloses the image sensor package of claim 1 but does not explicitly discloses, wherein the light blocking member includes an anti-electrostatic discharge material.  
But Tu is silent about material of light blocking member 97.
Meanwhile, Sugimoto discloses,
	 Light-shielding material for a photosensitive material comprised of two types of light-shielding thermoplastic resin films of different properties molded via adhesive layer and  such a constitution can exhibits a combination of various properties namely light-shielding properties, mositer-proofness, physical strength or heat sealing properties, anti-static properties, film mold ability, Young’s’ modulus… and less costly and  free from adverse effects on photographic performance (Column 2, lines 60-67, Col. 3, lines 1-4).
Fig. 1 shows such a constitution of light-shielding material where two polypropylene-based resin film 2a, 1a are molded via adhesive resin 3.  
	Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form Tu’s light-blocking layer 97 with two types of light-shielding thermoplastic resin films (2a, 1a) molded via adhesive resin (3) such that the light blocking member includes an anti-electrostatic discharge material (e.g. 2a, Sugimoto Fig. 1, includes anti-static material, Col. 6, lines 37 , according to teaching of Sugimoto above, in order to have a material which exhibits both light-shielding and anti-static properties as well as moisture-proofness, physical strength or heat sealing properties , less costly and free from adverse effects on photographic performance, as taught by Sugimoto above. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tu’187  and further in view of Lu et al. (US 2015/0215505 A1) 

Regarding claim 12, Tu discloses the image sensor package of claim 11 but does not explicitly disclose, wherein the light blocking member includes a non-transparent layer coated or printed on a perimeter area of the first surface.
Meanwhile, Lu discloses, light blocking layer may formed directly on the surface of a base layer by coating ( para [0057] and light-blocking layer may be made of opaque material when light is allowed to pass through the light-blocking layer via aperture while reflected or adsorbed by the light-blocking layer (para [0043]).
Thus, it would have been obvious to try to one in ordinary skill in art before the effective filing date of the claimed invention to form light blocking layer 90 with an opaque material and coated on the base layer 80, according to teaching of Lu above, in order to facilitate passing lights through the window/aperture 100 while reflected or adsorbed by the light-blocking layer, as taught by Lu above.
Tu’187 & Lu above disclose, wherein the light blocking member includes a non-transparent layer coated or printed on a perimeter area of the first surface (light blocking member 90 is opaque or non-transparent and is a coating layer in combination since formed by coating and as per Fig. 11B of Tu’187 it is formed on the perimeter area of the first surface).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tu’187 and further in view HONDA (US 2009/0166784 A1) in view of Dershem (US 2013/0203895 A1).

Regarding claim 14, Tu’187 discloses the image sensor package of claim 11 but does not explicitly disclose, wherein the light blocking member includes a polymer resin with electrically conductive material embedded into the polymer resin.
But HONDA discloses,

    PNG
    media_image3.png
    481
    712
    media_image3.png
    Greyscale

Gold bump embedded in adhesive 9  supporting transparent glass plate 10 which facilitates making a solid state imaging device small and light (see Fig. 1 above, abstract, para [0069]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify Dam member of Tu’187 such that it is formed of a gold bump 5 embedded in an adhesive 9, according to teaching of HONDA above, in order to facilitate making a solid state image device small and light, as taught by HONDA above.
Tu’187 & HONDA above disclose conductive material (gold bump 5) embedded in adhesive (9) but still do not explicitly disclose material of adhesive 9.  
However, Dershem discloses, thermostat materials , such as thermoset polymers or resins, are typically liquid or malleable forms prior to curing, and therefore may be molded or shaped into their final form, and/or used as adhesives (para[0028]) and such an adhesive may be used for image sensor and camera module (para [0176]).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to form adhesive 9 of the combined device with thermostats polymers or resins, according to teaching of Dershem above, in order to facilitate forming adhesive used for image sensor device, as taught by Dershem above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tu’187 and further in view of KINSMAN et al. (US 20170345862 A1).

Regarding claim 17, Tu’187 discloses the image sensor package of claim 11 and further disclose, wherein the encapsulation material is formed from a liquid encapsulate.  
But Tu’187 addionally discloses, encapsulant 50 may be mold compound (para [0037]). 
Meanwhile, KINSMAN discloses, encapsulant 46 (Fig. 2) may be liquid encapsulant/mold compound (para [0038]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute mold compound with liquid encapsulant as a material of the encapsulant 50, according to disclosing of KINSMAN above, since the court has held that a simple substitution of one known element for another (liquid encapsulant for mold compound) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATIB A RAHMAN/Examiner, Art Unit 2813